Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 1 of 23 Page ID #:2067



  1   Teresa S. Renaker – CA State Bar No. 187800
      teresa@renakerhasselman.com
  2   Kirsten G. Scott – CA State Bar No. 253464
      kirsten@renakerhasselman.com
  3   RENAKER HASSELMAN SCOTT LLP
      505 Montgomery Street, Suite 1125
  4   San Francisco, CA 94104
      Telephone: (415) 653-1733
  5   Facsimile: (415) 727-5079
  6   Elizabeth Hopkins – CA State Bar No. 324431
      ehopkins@kantorlaw.net
  7   Susan Meter – CA State Bar No. 236133
      smeter@kantorlaw.net
  8   KANTOR & KANTOR, LLP
      19839 Nordhoff Street
  9   Northridge, CA 91324
      Telephone: (818) 886-2525
 10   Facsimile: (818) 350-6272
 11   Attorneys for Plaintiffs and the Proposed Class
 12
                           UNITED STATES DISTRICT COURT
 13
                         CENTRAL DISTRICT OF CALIFORNIA
 14
                                            )
 15 STEPHEN H. BAFFORD and EVELYN )                 Case No. 2:18-cv-10219-ODW-E
    L. WILSON on their own behalves and on )
 16 behalf of a class of similarly situated )
    participants and beneficiaries, and     )       SECOND AMENDED
 17 LAURA BAFFORD,                          )       COMPLAINT FOR VIOLATIONS
                                            )       OF ERISA AND STATE LAW
 18               Plaintiffs,               )
                                            )       CLASS ACTION
 19        vs.                              )
                                            )       JURY TRIAL DEMANDED AS TO
 20 NORTHROP GRUMMAN                        )       STATE-LAW CLAIMS
    CORPORATION; ADMINISTRATIVE )
 21 COMMITTEE OF THE NORTHROP               )
    GRUMMAN PENSION PLAN; and               )
 22 ALIGHT SOLUTIONS LLC (formerly          )
    known as Hewitt Associates LLC),        )
 23                                         )
                  Defendant.                )
 24                                         )
 25                                    JURISDICTION
 26        1.     This Court has subject matter jurisdiction over Plaintiffs’ federal claims
 27 pursuant to 28 U.S.C. § 1331 and the specific jurisdictional statute for claims
 28 brought pursuant to ERISA, ERISA § 502(e) and (f), 29 U.S.C. § 1132(e) and (f). As
                                                                  CASE NO. 2:18-cv-10219-ODW-E
                                                                SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 2 of 23 Page ID #:2068



  1 to the state-law claims, this Court has supplemental subject matter jurisdiction
  2 pursuant to 28 U.S.C. § 1367(a) because the state-law claims form part of the same
  3 case or controversy. In addition, as to the state-law claims, this Court has subject
  4 matter jurisdiction pursuant to 28 U.S.C. § 1332 because the matter in controversy
  5 exceeds the sum or value of $75,000, exclusive of interest and costs, and is between
  6 citizens of different states.
  7                                         VENUE
  8        2.     Venue lies in the Central District of California pursuant to ERISA §
  9 502(e)(2), 29 U.S.C. § 1132(e)(2), because the Northrop Grumman Pension Plan
 10 (“Northrop Plan”) is administered in this District and Defendants Northrop
 11 Grumman Corporation (“Northrop”), Administrative Committee of the Northrop
 12 Grumman Pension Plan (“Administrative Committee”), and Alight Solutions LLC
 13 (“Alight”), formerly Hewitt Associates, LLC (“Hewitt”), may be found in this
 14 District.
 15                           INTRADISTRICT ASSIGNMENT
 16        3.     Pursuant to General Order 16-05, Section I.B.1.a.(1)(c), this case should
 17 be assigned to the Western Division.
 18                                 NATURE OF THE CASE
 19        4.     Plaintiffs Stephen H. Bafford and Evelyn L. Wilson bring this suit on
 20 behalf of themselves and on behalf all similarly situated participants in and
 21 beneficiaries of the Northrop Plan under the Employee Retirement Income Security
 22 Act of 1974, as amended, 29 U.S.C. § 1000 et. seq. (“ERISA”), for equitable relief
 23 to enforce rights under and remedy violations of ERISA, and to recover statutory
 24 penalties for Defendants’ failure to comply with ERISA’s disclosure requirements.
 25 Alternatively, with respect to Defendant Alight, Plaintiffs seek to recover damages
 26 stemming from professional negligence and negligent misrepresentation under
 27 California law.
 28 //
                                                2                 CASE NO. 2:18-cv-10219-ODW-E
                                                                SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 3 of 23 Page ID #:2069



  1                                     THE PARTIES
  2        5.     Plaintiff Stephen H. Bafford is, and has been at all relevant times, a
  3 participant as defined by ERISA § 3(7), 29 U.S.C. § 1002(7), in the Northrop Plan.
  4 Mr. Bafford is a resident of Ogden, Utah.
  5        6.     Plaintiff Evelyn L. Wilson is, and has been at all relevant times, a
  6 participant as defined by ERISA § 3(7), 29 U.S.C. § 1002(7), in the Northrop Plan.
  7 Ms. Wilson is a resident of Rancho Palos Verdes, California.
  8        7.     Plaintiff Laura Bafford is, and has been at all relevant times, a
  9 beneficiary, as defined by ERISA § 3(8), 29 U.S.C. § 1002(7), of the Northrop Plan.
 10 Ms. Bafford is a resident of Ogden, Utah.
 11        8.     Defendant Northrop is a Delaware corporation with its principal place
 12 of business in Falls Church, Virginia. Northrop is a fiduciary of the Northrop Plan
 13 within the meaning of ERISA § 3(21), 29 U.S.C. § 1002(21), in that it exercises
 14 authority or control respecting management or disposition of the Northrop Plan’s
 15 assets, it exercises discretionary authority or discretionary control respecting
 16 management of the Northrop Plan, and/or it has discretionary authority or
 17 discretionary responsibility in the administration of the Northrop Plan. Among other
 18 authority, Northrop has the authority to appoint the Northrop Plan’s Plan
 19 Administrator and exercises discretion in selecting and monitoring the Plan
 20 Administrator and/or other fiduciaries. The sector headquarters for Northrop
 21 Grumman Aerospace Systems is located in Redondo Beach, Los Angeles County,
 22 California.
 23        9.     Defendant Administrative Committee is the Plan Administrator of the
 24 Northrop Plan within the meaning of ERISA § 3(16)(a)(i), 29 U.S.C. §
 25 1002(16)(a)(i). The Administrative Committee is a named fiduciary of the Northrop
 26 Plan by reason of being the Plan Administrator, and is a fiduciary of the Northrop
 27 Plan within the meaning of ERISA § 3(21), 29 U.S.C. § 1002(21), in that it exercises
 28 authority or control respecting management or disposition of the Northrop Plan’s
                                                3                  CASE NO. 2:18-cv-10219-ODW-E
                                                                 SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 4 of 23 Page ID #:2070



  1 assets, it exercises discretionary authority or discretionary control respecting
  2 management of the Northrop Plan, and/or it has discretionary authority or
  3 discretionary responsibility in the administration of the Northrop Plan. The
  4 Administrative Committee’s address is in El Segundo, Los Angeles County,
  5 California.
  6        10.    As the Plan Administrator, the Administrative Committee is the entity
  7 responsible for providing pension benefit statements to the Northrop Plan
  8 participants as required by ERISA § 105(a), 29 U.S.C. § 1025(a), among other
  9 responsibilities. The Northrop Plan designates the Administrative Committee as a
 10 named fiduciary, with responsibility for the general administration of the Northrop
 11 Plan. The Northrop Plan specifies that the Administrative Committee’s
 12 responsibilities include the responsibility to comply with ERISA’s reporting and
 13 disclosure requirements, to prepare and distribute communications to employees as a
 14 part of Northrop Plan operations, to construe and interpret the terms of the Northrop
 15 Plan, and to determine the amount of benefits and authorize payments from the Trust
 16 funding the Northrop Plan.
 17        11.    Defendant Alight is an Illinois limited liability company with its
 18 principal place of business in Illinois. Beginning in 2008, Alight’s predecessor,
 19 Hewitt, provided record-keeping and third-party administration services to the
 20 Northrop Plan. Alight maintains an office in Irvine, Orange County, California.
 21 Upon information and belief, pursuant to the Administrative Committee’s delegation
 22 of authority, Hewitt operated the Northrop Grumman Benefits Center and a website
 23 at http://benefits.northropgrumman.com, and issued pension benefit statements and
 24 other communications on Northrop letterhead.
 25        12.    Alight holds itself out as providing “a total retirement approach to help
 26 drive better solutions and outcomes,” based on “40+ years of knowledge, expertise,
 27 and innovation managing retirement plans for large organizations, helping people
 28 save, plan and retire confidently.” Alight publicly asserts that its defined benefit plan
                                                4                  CASE NO. 2:18-cv-10219-ODW-E
                                                                 SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 5 of 23 Page ID #:2071



  1 administration will enable employees “to retire confidently with industry-leading
  2 expertise, technology and support,” with “a customer experience designed to help
  3 [employees] fully understand their options” and “tools and rigorous processes that
  4 assure quality in all aspects of the services we deliver,” making “essential plan
  5 information easy to access and navigate.”
  6        13.    Upon information and belief, Northrop and/or the Administrative
  7 Committee contracted with Hewitt to carry out certain of the Administrative
  8 Committee’s responsibilities for Northrop Plan administration, including its pension
  9 benefit statement responsibilities under ERISA § 105(a) and its responsibility for
 10 processing pension applications.
 11        14.    Hewitt’s services included providing an online platform that allowed
 12 participants to request statements of their accrued pension benefits based on
 13 potential future employment termination dates and benefit commencement dates, in
 14 purported satisfaction of the Administrative Committee’s obligations under ERISA §
 15 105(a).
 16                                         FACTS
 17                                 Pertinent Plan Terms
 18        15.    The Northrop Plan is an employee pension benefit plan as defined by
 19 ERISA § 3(2), 29 U.S.C. § 1002(2), sponsored by Defendant Northrop. The
 20 Northrop Plan consists in part of sub-plans including the Northrop Grumman
 21 Retirement Plan and the Grumman Pension Plan. The Northrop Plan is a defined
 22 benefit pension plan, meaning that each participating employee is entitled to a fixed
 23 periodic payment during retirement based on a pension calculation formula set forth
 24 in the applicable sub-plan, and each surviving spouse of a participating employee is
 25 entitled to a fixed periodic payment during his or her lifetime unless he or she has
 26 validly waived the survivor benefit.
 27        16.    Prior to July 1, 2003, each Northrop Plan sub-plan used a final average
 28 pay formula to calculate benefits. Under the final average pay formula, a
                                                5                 CASE NO. 2:18-cv-10219-ODW-E
                                                                SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 6 of 23 Page ID #:2072



  1 participant’s pension was calculated based on factors including his years of benefit
  2 service and his average rate of annual salary during his highest three years of salary
  3 out of the last ten years that he was a covered employee under the plan.
  4          17.   Effective July 1, 2003, the Northrop Plan switched to a less-generous
  5 “cash balance” formula. However, because ERISA prohibits reductions of accrued
  6 benefits, Northrop Plan participants who accrued benefits before the cash balance
  7 conversion continued to be entitled to have those benefits calculated under the more-
  8 generous final average pay formula.
  9          18.   Thus, after July 1, 2003, participants who accrued benefits prior to July
 10 1, 2003, continued to be entitled to have those benefits calculated using the final
 11 average pay formula. Plaintiffs’ Northrop Plan benefits are calculated based on the
 12 pre-July 1, 2003 benefit formula. Through a complex formula pieced together from
 13 multiple plan documents, definitions, and appendices, the final average pay formula
 14 recognized Plaintiffs’ years of service after returning to Northrop for vesting and
 15 early retirement credit, but did not recognize their earnings after returning to
 16 Northrop in determining their final average earnings. Plaintiffs had no way to
 17 ascertain and apply this multi-step formula without assistance from Defendants.
 18          19.   Under the Northrop Plan’s terms, a participant is entitled to a normal
 19 retirement benefit commencing at age 65. A participant who has attained at least age
 20 55 with at least 10 years of service is entitled to a reduced early retirement benefit,
 21 and a participant whose age plus his years of early retirement service equals at least
 22 85 is entitled to an unreduced early retirement benefit – that is, to receive his full age
 23 65 pension before age 65.
 24          20.   As used in ERISA, “accrued benefit” means the participant’s benefit
 25 expressed as an annual benefit beginning at normal retirement age, or the actuarial
 26 equivalent of that amount. ERISA §§ 3(23)(A), 204(c)(3), 29 U.S.C. §§
 27 1002(23)(A), 1054(c)(3). The Plan defines “accrued benefit” consistent with these
 28 rules.
                                                 6                  CASE NO. 2:18-cv-10219-ODW-E
                                                                  SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 7 of 23 Page ID #:2073



  1        21.    ERISA defines “normal retirement benefit” as the greater of a
  2 participant’s benefit at normal retirement age or his or her early retirement benefit.
  3        22.    Because the Northrop Plan’s final average pay formulae calculate
  4 benefits based in part on a participant’s years of service at employment termination
  5 and age at benefit commencement, a participant’s pension benefit will vary
  6 depending upon his or her employment termination date and benefit commencement
  7 date. Thus, Hewitt’s online platform allowed Northrop Plan participants to request
  8 that Hewitt determine the effect of different combinations of dates on their pension
  9 benefit amounts, and the statements generated and mailed by Hewitt to participants
 10 provided that information.
 11                     Plaintiffs’ Employment and Pension Service
 12        23.    Mr. Bafford began his employment with Northrop in April 1987, at age
 13 26, as a Procurement Expeditor. He worked for Northrop in Pico Rivera, California,
 14 and Palmdale, California.
 15        24.    Ms. Wilson began her employment with Northrop in September 1986 as
 16 a software engineer.
 17        25.    As Northrop employees, Mr. Bafford and Ms. Wilson accrued pension
 18 benefits under the Northrop Grumman Retirement Plan, which is one of the sub-
 19 plans of the Northrop Plan. Ms. Wilson also accrued benefits under the Grumman
 20 Pension Plan, another Northrop Plan sub-plan.
 21        26.    In September 1997, Ms. Wilson was laid off by Northrop and went to
 22 work for TRW Corporation (“TRW”) in California as a software engineer.
 23        27.    In February 1998, Mr. Bafford terminated employment with Northrop
 24 and went to work for TRW in Ogden, Utah, as a Subcontract Manager.
 25        28.    As TRW employees, Mr. Bafford and Ms. Wilson accrued pension
 26 benefits under the TRW Pension Plan (“TRW Plan”).
 27        29.    In December 2002, Northrop acquired TRW, and Mr. Bafford and Ms.
 28 Wilson became Northrop employees again.
                                                7                 CASE NO. 2:18-cv-10219-ODW-E
                                                                SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 8 of 23 Page ID #:2074



  1                 29A. During the transition back to Northrop employment, Mr.
  2              Bafford and Ms. Wilson attended meetings at which Northrop
  3              representatives informed them that they would not initially be able to
  4              obtain pension statements online, as they had been able to do at TRW, but
  5              assured them that this issue would be corrected so that they could obtain
  6              pension statements online.
  7        30.      Upon information and belief, more than 20,000 TRW employees
  8 became Northrop employees as a result of the December 2002 acquisition.
  9        31.      Northrop renamed the TRW Plan the Northrop Grumman Space and
 10 Mission Systems Salaried Employees Pension Plan. Mr. Bafford and Ms. Wilson
 11 continued to accrue benefits under the renamed TRW Plan as Northrop employees.
 12                                Pension Benefit Statements
 13        32.      Plaintiffs and the members of the proposed Class were the victims of a
 14 systemic calculation error affecting Northrop Plan participants who, while working
 15 for Northrop, accrued benefits under pension plans formerly sponsored by acquired
 16 companies. According to Pension Recalculation Notices issued by Defendants to Mr.
 17 Bafford and Ms. Wilson, the error involved calculating these participants’ pensions
 18 based on their final average earnings following their return to Northrop employment,
 19 rather than on their final average earnings from their first periods of Northrop
 20 employment.
 21        33.      The systemic error resulted in participants’ benefits being overstated.
 22        34.      The systemic error persisted from at least 2010 until late 2016.
 23        35.      The systemic error infected pension benefit statements provided to
 24 participants, pension election paperwork provided to participants, and pension
 25 checks provided to participants.
 26        36.      For example, beginning in 2010, Mr. Bafford began requesting pension
 27 benefit statements as he approached age 50 to assist him and Ms. Bafford in
 28 planning for retirement. Mr. Bafford used the online platform to request statements,
                                                  8                 CASE NO. 2:18-cv-10219-ODW-E
                                                                  SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 9 of 23 Page ID #:2075



  1 which were then mailed to him.
  2        37.     Hewitt’s statements consistently informed Mr. Bafford that if he
  3 worked until at least age 55 and elected to receive his benefit in the form of a 100
  4 percent joint and survivor annuity, his Northrop Plan benefit would be over $2,000
  5 per month during his lifetime and the same amount for Ms. Bafford’s lifetime if he
  6 predeceased her. Specifically, Hewitt provided the following statements:
  7    Statement      Employment       Benefit                        100% JSA
       Date           Termination Date Commencement Date              Benefit Amount
  8
       Mar. 2010      Oct. 2015             Nov. 2015                $2,033.93
  9
 10    Nov. 2011      Sept. 2015            Oct. 2015                $2,011.90
 11
       Feb. 2013      Sept. 2015            Oct. 2015                $2,007.27
 12
       Feb. 2013      Sept. 2016            Oct. 2016                $2,114.41
 13
 14    Mar. 2014      Jan. 2017             Feb. 2017                $2,110.64
 15
       Oct. 2014      Sept. 2015            Oct. 2015                $2,077.27
 16
 17    Oct. 2014      Sept. 2015            Apr. 2016                $2,098.02

 18    Oct. 2014      Mar. 2016             Apr. 2016                $2,098.02
 19
       Aug. 2015      Sept. 2016            Oct. 2016                $2,114.41
 20
 21    Aug. 2015      Dec. 2016             Jan. 2017                $2,111.58
 22    Aug. 2015      Apr. 2017             May 2017                 $2,107.58
 23
       June 2016      Sept. 2016            Oct. 2016                $2,114.41
 24
 25        38.     Each of the statements provided to Mr. Bafford showed that it was
 26 based on his earnings from his second period of Northrop employment.
 27        39.     Likewise, Ms. Wilson made numerous requests for benefit statements.
 28 For instance, in February 2011, pursuant to Ms. Wilson’s request, Hewitt sent Ms.
                                                9                 CASE NO. 2:18-cv-10219-ODW-E
                                                                SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 10 of 23 Page ID #:2076



   1 Wilson a pension benefit statement that set forth the amount of her retirement
   2 benefits under the Northrop Plan if she terminated employment on May 31, 2011,
   3 and commenced her pension on June 1, 2011. The statement used Ms. Wilson’s
   4 earnings from her most recent three years of employment: 2009, 2010, and 2011.
   5        40.    Similarly, in November 2013, pursuant to Ms. Wilson’s request, Hewitt
   6 sent Ms. Wilson a pension benefit statement that set forth the amount of her
   7 retirement benefits under the Northrop Plan if she terminated employment on
   8 January 31, 2014, and commenced her pension on February 1, 2014. Again, the
   9 statement used Ms. Wilson’s average earnings from her last three years of
  10 employment: 2012, 2013, and 2014. The statements showed if Ms. Wilson retired on
  11 February 1, 2014, and elected to receive her benefit in the form of a 50 percent joint-
  12 and-survivor annuity, her Northrop Plan benefit would be $1,630.11 during her
  13 lifetime and $815.06 for her spouse’s lifetime if she predeceased him.
  14               40A. Specifically, each time either Plaintiff sought to obtain a new
  15        pension benefit statement, he or she made a written request by first logging on
  16        to the Northrop benefits website by typing in his or her name and Social
  17        Security number or employee identification number. The website had areas
  18        for different benefits, including health, 401(k), and pension. Plaintiffs
  19        navigated to the pension area of the website by clicking on menu options.
  20               40B. At that point, each time, the website responded to Plaintiffs’
  21        written requests with a message that it could not provide them with a pension
  22        benefit statement, and directed them to call a telephone number to request a
  23        statement.
  24               40C. Each Plaintiff then called the telephone number as instructed,
  25        provided his or her name and Social Security number or employee
  26        identification number, and provided the employment termination date or dates
  27        and benefit commencement retirement date or dates for which he or she
  28        wished to see a statement. They then received statements for the requested
                                                10                  CASE NO. 2:18-cv-10219-ODW-E
                                                                  SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 11 of 23 Page ID #:2077



   1       dates by mail.
   2             40D. Each Plaintiff made a written request for a statement from the
   3       website multiple times during the years before they retired, because they had
   4       been told by Northrop management that online statements would become
   5       available. Also, each Plaintiff was aware that other employees could obtain
   6       pension benefit statements by making written requests online.
   7             40E. However, although the website allowed Plaintiffs to view
   8       statements that had previously been sent to them by mail, it always instructed
   9       them to continue their written requests for new pension benefit statements by
  10       telephone.
  11             40F. The summary plan description issued for the Northrop Plan in
  12       January 2014 directed participants to consult the website for pension benefit
  13       information, instructing as follows:
  14             Keeping Track of Your Benefit.
  15             You can track the amount of your accrued benefit and project
                 your estimated benefit at retirement online at My Benefits Access,
  16
                 available at Benefits OnLine at http://benefits.northropgrumman.com.
  17             . . . Tracking the amount of your cash balance benefit is a key part
                 of planning for a financially secure retirement. It can help you make
  18
                 informed decisions about how much to save on your own and
  19             how to diversify your 40(k) savings or other investments.
  20
  21             40G. By telling Northrop Plan participants in the summary plan
  22       description that obtaining their “estimated” benefit amount online would help
  23       them make informed retirement planning decisions, the Benefits Committee
  24       assured them that the “estimate” would be sufficiently accurate to enable
  25       effective planning. This assurance by the Benefits Committee was false,
  26       because the benefit amounts that the Benefits Committee provided to
  27       Plaintiffs and the proposed Class members via Hewitt’s website were grossly
  28       overstated. As a result, the information undermined Plaintiffs’ retirement
                                              11                 CASE NO. 2:18-cv-10219-ODW-E
                                                               SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 12 of 23 Page ID #:2078



   1        planning rather than facilitating it as the summary plan description promised.
   2              40H. Plaintiffs did not receive any pension benefit statements other
   3        than those they requested in writing as described above. They did not receive
   4        an unsolicited statement every three years while they were actively employed.
   5              40I. Plaintiffs were never told by the online system, the telephone
   6        representatives, or any other Northrop or Hewitt source that they should make
   7        their requests for pension benefit statements by mailing paper requests.
   8        Instead, they were instructed to make the requests by telephone.
   9              40J. Upon information and belief, Plaintiffs never received any annual
  10        notice of the availability of pension benefit statements or the ways in which
  11        they could obtain such statements.
  12              40K. Upon information and belief, Northrop Plan participants with the
  13        same Northrop-TRW-Northrop employment pattern as Plaintiffs, but who
  14        were assigned to a “heritage Northrop sector” after Northrop’s acquisition of
  15        TRW, were able to obtain pension benefit statements from the website by
  16        typing in their anticipated employment termination and benefit
  17        commencement dates, rather than being directed to submit this information by
  18        telephone as Plaintiffs were. However, the statements that these Class
  19        members received were inaccurate in exactly the same way as the statements
  20        that Plaintiffs received: they calculated the participants’ final average pay
  21        benefits using their earnings from their second period of Northrop
  22        employment rather than their first period of Northrop employment.
  23                                 Plaintiffs’ Retirements
  24        41.   Ms. Wilson retired on February 1, 2014, and, consistent with the
  25 statements, she began receiving benefits in the amount of $1,630.11 per month under
  26 the Northrop Grumman Retirement Plan and $117.36 per month under the Grumman
  27 Pension Plan, both based on her average earnings during her final three years of
  28
                                                 12                 CASE NO. 2:18-cv-10219-ODW-E
                                                                  SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 13 of 23 Page ID #:2079



   1 service at Northrop.
   2        42.   From February 1, 2014, through March 1, 2017, the Northrop Plan
   3 made payments to Ms. Wilson of $1,630.11 per month for her Northrop Grumman
   4 Retirement Plan benefit and $117.36 per month for her Grumman Pension Plan
   5 benefit.
   6        43.   In July 2016, Mr. Bafford requested and received materials necessary to
   7 commence his pension as of October 1, 2016. The materials included a statement
   8 again showing the 100 percent joint-and-survivor benefit amount of $2,114.41 per
   9 month.
  10        44.   After Mr. Bafford submitted his pension paperwork, Hewitt issued him
  11 a “Retirement Plan Pension Election Confirmation Statement” on Northrop
  12 letterhead, showing that he had elected the 100 percent joint-and-survivor annuity
  13 benefit of $2,114.41 per month. Mr. Bafford signed and returned the accompanying
  14 “Pension Election Authorization Form,” certifying that he had elected the 100
  15 percent joint-and-survivor annuity form of benefit. The form states that Mr. Bafford
  16 “[c]ertifies that I understand this payment option pays $2,114.41 per month,” and
  17 “[c]ertifies that I understand my beneficiary is LAURA A. BAFFORD and will
  18 receive upon my death $2,114.41 per month.”
  19        45.   On August 11, 2016, Hewitt confirmed on Northrop letterhead that it
  20 had received and would process Mr. Bafford’s Pension Election Authorization Form
  21 and that his first payment would be made on October 1, 2016.
  22        46.   From October 1, 2016, through January 1, 2017, the Northrop Plan
  23 made monthly benefit payments to Mr. Bafford of $2,114.41 each.
  24              Discovery of the Systemic Error; Benefit Recalculations
  25        47.   Upon information and belief, in 2016 Northrop and/or the
  26 Administrative Committee replaced Hewitt as recordkeeper and third-party
  27 administrator of the Northrop Plan.
  28        48.   Upon information and belief, plan fiduciaries performed an audit in
                                               13                CASE NO. 2:18-cv-10219-ODW-E
                                                               SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 14 of 23 Page ID #:2080



   1 2016 as part of the hand-off to Fidelity, the new third-party administrator, and
   2 discovered the systemic overstatement of benefits.
   3        49.    In December 2016, more than three months after his retirement, Mr.
   4 Bafford received a “Pension Plan Recalculation Notice” on Northrop letterhead,
   5 stating that Northrop had recalculated his benefit “based on updated information.”
   6        50.    In January 2017, Mr. Bafford received another “Pension Plan
   7 Recalculation Notice” on Northrop letterhead, explaining that his monthly Northrop
   8 Plan benefit would be permanently reduced from $2,114.41 to $807.89 – a reduction
   9 of more than 60 percent.
  10        51.    The second recalculation notice admitted that there was no “updated
  11 information” that formed the basis of the recalculation. Instead, the notice explained
  12 that that Mr. Bafford’s pension amount had been based on “incorrect pay.”
  13 Specifically, the benefit had been based on Mr. Bafford’s final average salary from
  14 his second period of Northrop employment, but should have been based on final
  15 average salary from his first period of Northrop employment.
  16        52.    Thus, Mr. Bafford’s pension was recalculated based on information that
  17 had been in Northrop’s possession for nearly 20 years, including throughout the
  18 period when Hewitt issued at least a dozen statements showing that Mr. Bafford had
  19 earned a pension in excess of $2,000 per month.
  20        53.    In February 2017, three years after her retirement, Ms. Wilson received
  21 a Pension Plan Recalculation Notice on Northrop letterhead. Although Ms. Wilson
  22 was told for numerous years that her benefits would be based on her earnings from
  23 her final three years of service at Northrop, and the Northrop Plan actually paid
  24 those benefits for three years, the Pension Plan Recalculation Notice states that there
  25 was a mistake in the benefit calculation. The notice states that Ms. Wilson’s pension
  26 benefits would be recalculated using her 1995-1997 salary, the final average salary
  27 from her first period of Northrop employment. The recalculation decreased her
  28 retirement benefits dramatically to less than half the retirement benefits she had been
                                                14                 CASE NO. 2:18-cv-10219-ODW-E
                                                                 SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 15 of 23 Page ID #:2081



   1 promised and was receiving for three years.
   2        54.    Thus, as with Mr. Bafford, Defendants recalculated Ms. Wilson’s
   3 Northrop Grumman Retirement Plan and Grumman Pension Plan benefits based on
   4 information that had been in Northrop’s possession for 20 years, including the entire
   5 time Hewitt issued statements showing she had earned pension benefits in excess of
   6 $1,600 and the entire three years that the Northrop Plan actually paid her that
   7 amount.
   8        55.    Northrop insisted that Ms. Wilson repay the alleged “overpayment” of
   9 over $35,000, even though any mistake in the calculation was through no fault of
  10 Ms. Wilson, and stated that if Ms. Wilson did not repay the alleged overpayment in a
  11 lump sum, her already diminished pension would be reduced further until the
  12 Northrop Plan had collected the alleged overpayment.
  13                                  Plaintiffs’ Reliance
  14        56.    In issuing pension benefit statements, pension election paperwork, and
  15 pension payments, Defendants intended to, and did, induce reliance on the part of
  16 Northrop Plan participants, including Plaintiffs. The sole purpose for requesting a
  17 pension benefit statement is to learn the amount of a participant’s pension benefit
  18 upon retirement.
  19        57.    Due to the complexity of the Northrop Plan terms and the required
  20 calculations, and the multiple plan documents involved, Northrop Plan participants
  21 had no way to verify the benefit amounts provided in pension benefit statements,
  22 pension election paperwork, and pension payments.
  23        58.    Specifically, in deciding when to retire, and in making other financial
  24 decisions to plan for retirement, Plaintiffs relied on Defendants’ promises of a
  25 monthly pension benefit in excess of $2,000 for Mr. Bafford and in excess of $1,700
  26 for Ms. Wilson.
  27                               CLASS ALLEGATIONS
  28        59.    Mr. Bafford and Ms. Wilson bring this action on behalf of themselves
                                                15                 CASE NO. 2:18-cv-10219-ODW-E
                                                                 SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 16 of 23 Page ID #:2082



   1 and all others similarly situated as a class action pursuant to Federal Rule of Civil
   2 Procedure 23(b)(1) and (2).
   3        60.      The Class is defined as all Northrop Plan participants and beneficiaries
   4 whose final average pay benefits were miscalculated due to participants accruing
   5 benefits, while working at Northrop, under a plan previously sponsored by an
   6 acquired company, and whose final average pay benefits were recalculated after
   7 June 1, 2016.
   8        61.      Plaintiffs reserve the right to modify the definition of the proposed class
   9 based on information that they or their counsel learn through discovery.
  10        62.      The proposed class meets all the requirements of Federal Rule of Civil
  11 Procedure 23, as follows.
  12        63.      Upon information and belief, the Class is so numerous that joinder of
  13 all persons in the class is impracticable. The Northrop Plan’s publicly available
  14 Form 5500 (Annual Return/Report of Employee Benefit Plan), for the Plan year
  15 ending December 31, 2015, states that there were more than 111,000 Northrop Plan
  16 participants during that year. Plaintiffs are informed and believe that hundreds of
  17 former Northrop employees were hired by TRW, many of whom subsequently
  18 returned to Northrop employment when Northrop acquired TRW. While the precise
  19 number of proposed class members has not been determined at this time, Plaintiffs
  20 are informed and believe that the substantial number of Northrop Plan participants
  21 and beneficiaries who have been similarly affected precludes joinder of all affected
  22 participants and beneficiaries. Numerosity of the class will be ascertained and
  23 confirmed by discovery. The number and identity of the members of the class are
  24 readily determinable from the Defendants’ records.
  25        64.      There are common questions of law and fact affecting the rights of the
  26 members of the Class, including, without limitation:
  27              a. Whether Defendants acted in a fiduciary capacity in providing pension
  28                 benefit statements to Northrop Plan participants;
                                                  16                  CASE NO. 2:18-cv-10219-ODW-E
                                                                    SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 17 of 23 Page ID #:2083



   1               b. Whether Defendants breached their fiduciary and statutory duties by
   2                  failing to ensure the accuracy of the benefits statements provided to
   3                  Northrop Plan participants;
   4               c. Whether Plaintiffs and the Class are entitled to equitable relief from
   5                  Defendants’ violations of ERISA §§ 404(a), 105(a), and/or 406; and/or
   6                  to statutory penalties for Defendants’ violations of ERISA § 105(a);
   7               d. Whether, if Defendant Alight was not acting as a fiduciary, it acted
   8                  negligently with respect to the Class under State law;
   9               e. Whether Defendants engaged in a transaction prohibited by ERISA
  10                  when they caused the Northrop Plan to pay compensation to Hewitt for
  11                  work that Defendants contend was unreliable.
  12         65.      The claims of the named class representatives are typical of the claims
  13 of the proposed Class. Plaintiffs and all members of the proposed Class sustained the
  14 same or similar injuries arising out of and caused by Defendants’ common course of
  15 conduct in violation of applicable Federal and State law. Plaintiffs’ claims are
  16 thereby representative of, and co-extensive with, the claims of the proposed Class
  17 members.
  18         66.      The named representatives will fairly and adequately protect the
  19 interests of the proposed Class. There are no conflicts between the interests of the
  20 Mr. Bafford and Ms. Wilson and the other members of the proposed Class.
  21         67.      This action is maintainable as a class action under Fed. R. Civ. P.
  22 23(b)(1) because prosecuting separate actions by individual class members would
  23 create a risk of (A) inconsistent or varying adjudications with respect to individual
  24 class members that would establish incompatible standards of conduct for the party
  25 opposing the class; or (B) adjudications with respect to individual class members
  26 that, as a practical matter, would be dispositive of the interests of the other members
  27 not parties to the individual adjudications or would substantially impair or impede
  28 their ability to protect their interests. Specifically, separate actions by individual
                                                    17                CASE NO. 2:18-cv-10219-ODW-E
                                                                    SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 18 of 23 Page ID #:2084



   1 class members could produce varying adjudications as to, inter alia, whether
   2 Defendants acted in a fiduciary capacity in providing inaccurate pension benefit
   3 statements to Plaintiffs and class members, whether Northrop and the Administrative
   4 Committee should be estopped to deny that Plaintiffs and class members are entitled
   5 to the miscalculated benefits, and whether other equitable relief is available for
   6 Defendants’ ERISA violations.
   7        68.    This action is maintainable as a class action under Rule 23(b)(2)
   8 because Defendants have acted and/or refused to act on grounds generally applicable
   9 to the Class, thereby making appropriate monetary, injunctive and other equitable
  10 relief in favor of the Class. In particular, Defendants’ miscalculation of pension
  11 benefits for Northrop Plan participants who accrued benefits under plans formerly
  12 sponsored by acquired companies, such as TRW, was systemic in nature, affecting
  13 all similarly situated Northrop Plan participants in the same way.
  14                             FIRST CLAIM FOR RELIEF
  15              Claim for Violation of ERISA § 404(a), 29 U.S.C. § 1104(a),
  16           Against Defendants Northrop and the Administrative Committee
  17        69-73. Claim dismissed.
  18                           SECOND CLAIM FOR RELIEF
  19              Claim for Violation of ERISA § 404(a), 29 U.S.C. § 1104(a),
  20                               Against Defendant Alight
  21        74-79.    Claim dismissed.
  22                            THIRD CLAIM FOR RELIEF
  23                 Claim for Violation of ERISA § 105, 29 U.S.C. § 1025,
  24                    Against Defendant Administrative Committee
  25        80.    Plaintiffs incorporate Paragraphs 1 through 68 as though fully set forth
  26 herein.
  27        81.    ERISA § 105(a)(1)(B), 29 U.S.C. § 1025(a)(1)(B), requires that a plan
  28 administrator furnish pension benefit statements to defined benefit plan participants.
                                                18                 CASE NO. 2:18-cv-10219-ODW-E
                                                                 SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 19 of 23 Page ID #:2085



   1 Specifically, a plan administrator must furnish a pension benefit statement (1) at
   2 least once every three years to each participant with a nonforfeitable accrued benefit
   3 and who is employed by the employer maintaining the plan at the time the statement
   4 is to be furnished, and (2) to a participant or beneficiary of the plan upon written
   5 request.
   6               81A.    Pursuant to ERISA § 105(a)(3)(A), the requirement to provide a
   7        triennial statement is met “with respect to a participant if at least once each
   8        year the administrator provides to the participant notice of the availability of
   9        the pension benefit statement and the ways in which the participant may
  10        obtain such statement.”
  11        82.    ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a plan
  12 participant to file suit to obtain injunctive and other appropriate equitable relief from
  13 a violation of ERISA.
  14        83.    ERISA § 502(a)(1)(A), 29 U.S.C. § 1132(a)(1)(A), authorizes a plan
  15 participant to bring a civil action for the relief provided for in ERISA § 502(c), 29
  16 U.S.C. § 1132(c).
  17        84.    ERISA § 502(c)(1)(A), 29 U.S.C. § 1132(c)(1)(A), provides that any
  18 administrator who fails to meet the requirements of ERISA § 105(a), 29 U.S.C. §
  19 1025(a), with respect to a participant may in the court’s discretion be personally
  20 liable to such participant in the amount of up to $100 a day from the date of such
  21 failure, and the court may in its discretion order such other relief as it deems proper.
  22 For this purpose, each violation with respect to any single participant shall be treated
  23 as a separate violation. 29 C.F.R. § 2575.502c-1 increases the penalty under ERISA
  24 § 502(c) to $110 per day.
  25        85.    The Administrative Committee violated Section 105(a) by failing to
  26 provide Plaintiffs and the Class members with accurate statements of their Northrop
  27 Plan benefits and/or by failing to monitor the performance of its delegate that
  28 provided pension statements to Plaintiffs and the Class members.
                                                 19                 CASE NO. 2:18-cv-10219-ODW-E
                                                                  SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 20 of 23 Page ID #:2086



   1                 85A.    Specifically, the Administrative Committee violated Section
   2         105(a) by failing to provide Plaintiffs and Class members with either triennial
   3         statements or annual notices of how to obtain a statement, and by failing to
   4         provide accurate statements in response to written requests by Plaintiffs and
   5         Class members.
   6         86.     Plaintiffs and the Class members have been harmed by the
   7 Administrative Committee’s breaches in that they received and relied on inaccurate
   8 information about their retirement income in planning for retirement.
   9                             FOURTH CLAIM FOR RELIEF
  10                      In the Alternative to the Second Claim for Relief
  11               Claim for Professional Negligence Against Defendant Alight
  12         87.     Plaintiffs incorporate Paragraphs 1 through 68 as though fully set forth
  13 herein.
  14         88.     A third-party administrator performing professional services owes a
  15 duty of care to the intended beneficiaries of the professional services rendered,
  16 including, without limitation, (1) the duty to have that degree of learning and skill
  17 ordinarily possessed by a reputable third-party administrator practicing in the same
  18 or similar locality under similar circumstances; (2) the duty to use the care and skill
  19 ordinarily exercised in like cases by reputable members of the profession practicing
  20 in the same or similar locality in similar circumstances; and (3) the duty to use
  21 reasonable diligence and his or her best judgment in the exercise of skill and the
  22 application of learning. A failure to perform any one of these duties constitutes
  23 negligence.
  24         89.     A third-party administrator that holds itself out as a specialist in a
  25 particular field, such as the calculation of benefits under a pension plan, has the duty
  26 (1) to have the knowledge and skill ordinarily possessed, and (2) to use the care and
  27 skill ordinarily used, by a reputable specialist practicing in the same field and in the
  28 same or similar locality and under similar circumstances. A failure to fulfill either
                                                   20                  CASE NO. 2:18-cv-10219-ODW-E
                                                                     SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 21 of 23 Page ID #:2087



   1 duty constitutes negligence.
   2        90.    Thus, a third-party administrator providing services to an employee
   3 benefit plan has a duty to exercise such care, skill, and diligence as other members of
   4 the profession commonly possess and exercise in the course of the provision of
   5 services to or for an employee pension benefit plan.
   6        91.    Hewitt breached its professional duties by providing grossly inaccurate
   7 information to Plaintiffs and Class members regarding the amount of their benefits
   8 under the Northrop Plan on numerous occasions over at least a six-year period, and
   9 by related acts and omissions.
  10        92.    As a consequence of Hewitt’s professional negligence, Plaintiffs and
  11 Class members have been injured in that they relied upon the inaccurate information
  12 in planning for their retirements, and have suffered losses as a result.
  13                            FIFTH CLAIM FOR RELIEF
  14                    In the Alternative to the Second Claim for Relief
  15           Claim for Negligent Misrepresentation Against Defendant Alight
  16        93.    Plaintiffs incorporate Paragraphs 1 through 68 as though fully set forth
  17 herein.
  18        94.    Hewitt misrepresented to Plaintiffs and the Class members the amount
  19 of their benefits under the Northrop Plan.
  20        95.    Hewitt had no reasonable grounds for believing that its statements
  21 regarding the amount of Plaintiffs’ and the Class members’ benefits were true.
  22        96.    Hewitt had a duty to Plaintiffs and the Class members to exercise
  23 reasonable care in providing them with statements of pension benefits.
  24        97.    Hewitt intended that Plaintiffs and the Class members act in reliance on
  25 its statements of their pension benefit for purposes of financial planning, including
  26 because there is no purpose for a pension benefit statement other than to assess the
  27 value of the pension benefits.
  28        98.    Plaintiffs and the Class members justifiably relied on Hewitt’s pension
                                                  21                CASE NO. 2:18-cv-10219-ODW-E
                                                                  SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 22 of 23 Page ID #:2088



   1 statements in planning for their retirement.
   2        99.    Plaintiffs and the Class members have been injured as a result of their
   3 justifiable reliance on the inaccurate information in planning for retirement, and
   4 have suffered losses as a result.
   5                            SIXTH CLAIM FOR RELIEF
   6      Claim for Violation of ERISA § 406(a), 29 U.S.C. § 1106(a), Against All
   7                                       Defendants
   8        100-106. Claim dismissed.
   9                                PRAYER FOR RELIEF
  10        WHEREFORE, Plaintiffs and the Class members pray that the court grant the
  11 following relief:
  12        As to the First Claim for Relief:
  13        Claim dismissed.
  14        As to the Second Claim for Relief:
  15        Claim dismissed.
  16        As to the Third Claim for Relief:
  17        A.     Declare that Defendant Administrative Committee violated ERISA §
  18 105, 29 U.S.C. § 1025;
  19        B.     Pursuant to ERISA § 502(a)(3), 29 U.S.C.1132(a)(3), order that
  20 Defendant Administrative Committee is estopped to deny that Plaintiffs are entitled
  21 to benefits under the Plans consistent with the statements provided to Plaintiffs and
  22 the Class members prior to their date of retirement;
  23        C.     Reform the Northrop Plan to provide the final average pay benefits
  24 promised to Plaintiffs and Class members;
  25        D.     Pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), award such
  26 other equitable relief as the Court deems appropriate;
  27        E.     Pursuant to ERISA § 502(c), 29 U.S.C. § 502(c), find the
  28 Administrative Committee personally liable to Plaintiffs in the amount of $110 per
                                                22                 CASE NO. 2:18-cv-10219-ODW-E
                                                                 SECOND AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 83 Filed 08/13/21 Page 23 of 23 Page ID #:2089



   1 day from the date of each separate failure to meet the requirements of ERISA §
   2 105(a), 29 U.S.C. § 1025(a);
   3        F.    Pursuant to ERISA § 502(c), 29 U.S.C. § 502(c), order such other relief
   4 as the Court deems proper;
   5        G.    Award Plaintiffs and the Class members reasonable attorneys’ fees and
   6 costs of suit incurred herein pursuant to ERISA 502(g), 29 U.S.C. § 1132(g); and
   7        H.    Provide such other relief as the Court deems equitable and just.
   8        As to the Fourth Claim for Relief:
   9        A.    Order that Alight pay Plaintiffs and the Class members damages for the
  10 harm they have suffered as a result of Hewitt’s professional negligence; and
  11        B.    Provide such other relief as the Court deems equitable and just.
  12        As to the Fifth Claim for Relief:
  13        A.    Order that Alight pay Plaintiffs and the Class members damages for the
  14 harm they have suffered as a result of Hewitt’s negligent misrepresentations; and
  15        B.    Provide such other relief as the Court deems equitable and just.
  16        As to the Sixth Claim for Relief:
  17        Claim dismissed.
  18                           DEMAND FOR JURY TRIAL
  19        Plaintiffs and the Class members demand a jury trial as to their claims brought
  20 under state law.
  21                                        Respectfully submitted,
  22 Dated: August 13, 2021                 RENAKER HASSELMAN SCOTT LLP
                                            KANTOR & KANTOR, LLP
  23
  24                                 By:     s/ Teresa S. Renaker
                                            Teresa S. Renaker
  25
                                            Attorneys for Plaintiffs
  26                                        and the Proposed Class
  27
  28
                                                23                CASE NO. 2:18-cv-10219-ODW-E
                                                                SECOND AMENDED COMPLAINT
